     Case 1:19-cv-00786-NONE-BAM Document 20 Filed 05/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   JOSEPH MAR, individually, and on                 No. 1:19-cv-00786-NONE-BAM
     behalf of other members of the general
12   public similarly situated;                      ORDER ADOPTING FINDINGS AND
13                                                   RECOMMENDATIONS REGARDING
                    Plaintiff,                       PLAINTIFF’S MOTION FOR PRELIMINARY
14                                                   APPROVAL OF CLASS AND COLLECTIVE
            vs.                                      ACTION SETTLEMENT
15
     BETTS COMPANY, et al.,
16                                                    (Doc. No. 18)
                    Defendants.
17

18

19          On February 15, 2020, Plaintiff Joseph Mar, individually, and on behalf of other members
20   of the general public similarly situated, filed a Motion for Preliminary Approval of Class and
21   Collective Action Settlement. (Doc. No. 13.) This matter was referred to a United States
22   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302. (See Doc. No. 11.)
23          On April 20, 2020, the assigned magistrate judge issued findings and recommendations

24   recommending that the Motion for Preliminary Approval of Class and Collective Action

25   Settlement be granted. (Doc. No. 18.) The findings and recommendations were served on all

26   parties and contained notice that objections thereto were due within fourteen (14) days. (Id.) On

27   April 24, 2020, Plaintiff filed a notice of non-opposition to the findings and recommendations.

28   (Doc. No. 19.) The time for filing objections has passed and no objections have been filed.
                                                     1
     Case 1:19-cv-00786-NONE-BAM Document 20 Filed 05/20/20 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 3   court finds the findings and recommendations to be supported by the record and proper analysis.
 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1.      The findings and recommendations dated April 20, 2020 (Doc. No. 18), are

 6   ADOPTED IN FULL;

 7          2.      Plaintiff’s Motion for Preliminary Approval of Class and Collective Action

 8   Settlement (Doc. No. 13) is GRANTED.

 9
     IT IS SO ORDERED.
10
        Dated:     May 20, 2020
11                                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
